Exhibit 10.1

 

EXECUTION VERSION

 

ELEVENTH AMENDMENT TO WAREHOUSING
CREDIT AND SECURITY AGREEMENT

 

THIS ELEVENTH AMENDMENT TO WAREHOUSING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is made as of November 18, 2015, by and between WALKER & DUNLOP,
LLC (the “Borrower”) and BANK OF AMERICA, N.A., as credit agent (in such
capacity, the “Credit Agent”), and as the sole lender as of the date hereof
under the Loan Agreement (as hereafter defined) (in such capacity, the
“Lender”).

 

R E C I T A L S

 

The Borrower, the Credit Agent, and the Lender are parties to, among other
documents, instruments, and agreements, that certain Warehousing Credit and
Security Agreement dated as of September 4, 2012 (as amended, supplemented, or
otherwise modified to the date hereof, the “Loan Agreement”).  Capitalized terms
used in this Amendment without definition have the meanings specified therefor
in the Loan Agreement.

 

The Borrower, the Credit Agent and the Lender desire to further amend the Loan
Agreement on and subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements of the parties set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Amendment.  Effective on the Effective
Date (as hereafter defined), the Loan Agreement is hereby amended by deleting in
its entirety the definition of the term “Applicable Margin” where it appears in
Section 13.1 and replacing it with the following:

 

“Applicable Margin” means 1.40% per annum.

 

2.                                      Acknowledgments by Borrower.  The
Borrower acknowledges, confirms and agrees that:

 

(a)                                 This Amendment is a Loan Document.

 

(b)                                 From and after the Effective Date, all
references to the Loan Agreement in any Loan Document shall be to the Loan
Agreement as amended by this Amendment and as it from time to time hereafter may
be amended, supplemented, restated, or otherwise modified.

 

(c)                                  Except as provided herein, the terms and
conditions of the Loan Agreement and the other Loan Documents remain in full
force and effect, and the Borrower hereby (x) ratifies, confirms and reaffirms
all and singular of the terms and conditions of the Loan Agreement and the other
Loan Documents, and (y) represents and warrants that:

 

--------------------------------------------------------------------------------


 

(i)                                     No Default or Event of Default exists as
of the date the Borrower executes this Amendment, nor will a Default or Event of
Default exist as of the Effective Date.

 

(ii)                                  The representations and warranties made by
the Borrower in the Loan Agreement and the other Loan Documents are true and
correct as of the date hereof, and will be true and correct as of the Effective
Date, except (A) as to matters which speak to a specific date, and (B) for
changes in the ordinary course to the extent permitted and contemplated by the
Loan Agreement.

 

(iii)                               The Borrower has the power and authority and
legal right to execute, deliver and perform this Amendment and any other
documents to be executed and delivered by the Borrower in connection with this
Amendment (this Amendment and such other documents, collectively, the “Amendment
Documents”), and has taken all necessary action to authorize the execution,
delivery, and performance of the Amendment Documents, and the person executing
and delivering the Amendment Documents on behalf of the Borrower is, or, as
applicable, will be, duly authorized to do so.

 

(iv)                              This Amendment has been, and all other
Amendment Documents will be, duly executed and delivered by the Borrower, and
constitutes or will constitute upon their respective execution and delivery, the
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, subject to the effect of applicable
bankruptcy and other similar laws affecting the rights of creditors generally
and the effect of equitable principles whether applied in an action at law or a
suit in equity.

 

(d)                                 The Borrower shall promptly pay upon receipt
of an invoice or statement therefor the reasonable attorneys’ fees and expenses
and disbursements incurred by the Credit Agent and the Lender in connection with
this Amendment and any prior matters involving the Loan.

 

(e)                                  The Borrower does not have any offsets,
defenses, claims, counterclaims or causes of action of any kind or nature
against the Credit Agent or any Lender with respect to any of its liabilities
and obligations to the Credit Agent or any Lender, and, in any event, the
Borrower specifically waives, releases, and forever relinquishes all claims,
demands, obligations, liabilities, and causes of action of whatever kind or
nature, whether known or unknown, at law or in equity, which it has or may have,
from the beginning of the world to both the date hereof and the Effective Date,
against the Credit Agent, or any Lender or their respective current or former
Affiliates, officers, directors, employees, agents, attorneys, independent
contractors, and predecessors, together with their successors and assigns,
directly or indirectly arising out of or based upon any matter related to the
Loan, the Obligations, the Loan Agreement, any other Loan Documents, or the
administration thereof.

 

3.                                      Conditions Precedent.  This Amendment
shall be effective upon the satisfaction by the Borrower of, or written waiver
by the Credit Agent and the Lender of, the following

 

2

--------------------------------------------------------------------------------


 

conditions, and any other conditions set forth in this Amendment , by no later
than 4:00 p.m. (Boston time) on the date of this Amendment, as such time and
date may be extended in writing by the Credit Agent, in its sole discretion
(with the date, if at all, by which such conditions have been satisfied or
waived being referred to herein as, the “Effective Date”), failing which this
Amendment and all related documents shall be null and void at the option of the
Credit Agent:

 

(a)                                 Delivery by the Borrower to the Credit Agent
of the following:

 

(i)                                     This Amendment, duly executed by the
Borrower, the Credit Agent and each Lender.

 

(ii)                                  Such other documents as the Credit Agent
or any Lender reasonably may require, duly executed and delivered.

 

(b)                                 No Default or Event of Default shall have
occurred and be continuing, or will be caused by or result from the Borrower’s
execution and delivery of this Amendment and the other Amendment Documents, or
the performance by the Borrower of its obligations hereunder or thereunder.

 

(c)                                  The representations and warranties of the
Borrower contained in this Amendment or in any other Amendment Document
(i) shall have been true and correct in all material respects on the date that
such representations and warranties were made (except for those which expressly
relate to an earlier date, which shall be true and correct as of such earlier
date), and (ii) shall be true and correct in all material respects on the
Effective Date as if made on and as of such date (except for those which
expressly relate to an earlier date, which shall be true and correct as of such
earlier date).

 

(d)                                 In addition to all other expense payment and
reimbursement obligations of the Borrower under the Loan Agreement and other
Loan Documents, the Borrower will, promptly following the receipt of an
appropriate invoice therefor, pay or reimburse the Credit Agent and the Lender
for all of their respective reasonable out of pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses and
disbursements) incurred in connection with the preparation of this Amendment and
the other Amendment Documents.

 

4.                                      Miscellaneous.

 

(a)                                 This Amendment shall be governed in
accordance with the internal laws of the Commonwealth of Massachusetts (without
regard to conflict of laws principles) as an instrument under seal.

 

(b)                                 This Amendment may be executed in one or
more counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
instrument.  Signatures transmitted electronically (including by fax or e-mail)
shall have the same legal effect as originals, but each party nevertheless shall
deliver originally signed counterparts of this Amendment to each other party,
upon request.

 

3

--------------------------------------------------------------------------------


 

(c)                                  This Amendment constitutes the complete
agreement among the Borrower, the Credit Agent, and the Lender with respect to
the subject matter thereof and supersedes all prior agreements and understanding
relating to the subject matter of this Amendment, and may not be modified,
altered, or amended except in accordance with the Loan Agreement.

 

(d)                                 Time is of the essence with respect to all
aspects of this Amendment.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

Executed as a sealed instrument as of the date first above written.

 

 

 

 

WALKER & DUNLOP, LLC

 

 

 

By

/s/ Stephen P. Theobald

 

Name: Stephen P. Theobald

 

Title: EVP, CFO & Treasurer

 

 

 

 

 

BANK OF AMERICA, N.A., as Credit Agent and Lender

 

 

 

By

/s/ Jane E. Huntington

 

Name: Jane E. Huntington

 

Title: Senior Vice President

 

[Signature page to Eleventh Amendment to Warehousing Credit and Security
Agreement]

 

--------------------------------------------------------------------------------